—Order unanimously reversed on the law, People’s motion granted and matter remitted to Oneida County Court for further proceedings in accordance with the following Memorandum: As a sanction against the People for including an inaccurate date in their CPL 710.30 notice, County Court suppressed identification evidence. That was error. By moving for suppression, defendant waived his right to challenge the adequacy of the CPL 710.30 notice {see, People v Lopez, 84 NY2d 425; People v Merrill, 226 AD2d 1045, Iv denied 88 NY2d 1022). We therefore remit the matter to Oneida County Court for a hearing on *915defendant’s original suppression motion to determine whether the identification procedures employed by the police were unduly suggestive (see, CPL 710.60 [4]). We also grant the People’s motion for leave to amend the notice to include the correct date. (Appeal from Order of Oneida County Court, Donalty, J.—Suppress Evidence.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.